FILE COPY




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 19, 2022

                                      No. 04-22-00273-CV

                    IN THE INTEREST OF E.M.E AND E.D.E., Children

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020PA02152
                            Honorable Tina Torres, Judge Presiding


                                         ORDER

        This is an accelerated appeal of an order terminating the appellant’s parental rights,
which must be disposed of by this Court within 180 days of the date the notice of appeal is filed.
TEX. R. JUD. ADMIN. 6.2. Appellant’s brief was due July 12, 2022. This court’s Clerk’s Office
contacted appellant’s court-appointed counsel, Marco Cabrera, who indicated he would file a
brief with this court by Friday, July 22, 2022.

        We hereby order appellant’s counsel, Marco Cabrera, to file appellant’s brief no later
than July 25, 2022. Because of the time constraints governing the disposition of this appeal,
further requests for extensions of time will be disfavored.


       It is so ORDERED on July 19, 2022.

                                                                   PER CURIAM



       ATTESTED TO:__________________________
                   MICHAEL A. CRUZ,
                   CLERK OF COURT